         Case: 1:19-cv-01575 Document #: 1 Filed: 03/05/19 Page 1 of 5 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

NIVEA LENOIR, on behalf of herself and all
other persons similarly situated known and
unknown,
                                                         Civil Action No.
                           Plaintiffs,
                                                         Removed from Circuit Court of Cook
v.                                                       County, Illinois, Chancery Division,
                                                         Case No. 2019CH01185
LITTLE CAESAR ENTERPRISES, INC.,

                           Defendant.


                                           Notice of Removal

          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Little Caesar Enterprises, Inc.

(“LCE”) provides notice of removal of Case No. 2019CH01185 in the Circuit Court of Cook

County, Illinois, Chancery Division, to the United States District Court for the Northern District

of Illinois. In support of removal, defendant LCE states as follows:

          1.        On January 29, 2019, plaintiff Nivea Lenoir filed suit on behalf of herself and a

proposed class of similarly situated individuals against defendant LCE in the Circuit Court of Cook

County, Illinois, Chancery Division. In the complaint, plaintiff alleges that LCE violated the

Illinois Biometric Information Privacy Act (“BIPA”) because LCE collected, stored, used, and

disseminated the unique biometric fingerprint identifiers of plaintiff and others similarly situated

without following the detailed requirements of BIPA, including failing to inform her in writing

that LCE was collecting her fingerprint as well as failing to obtain her consent to do so. (See

Complaint attached hereto as Exhibit 1.)

          2.        LCE was served on February 6, 2019. (Id.)




08923-00001/10725719.3
         Case: 1:19-cv-01575 Document #: 1 Filed: 03/05/19 Page 2 of 5 PageID #:2




          3.        Removal is timely because this notice is filed within 30 days of service. See 28

U.S.C. § 1446(b)(1).

          4.        Removal to this Court is proper because it is “the district court of the United States

for the district and division embracing the place where [plaintiff’s] action is pending.” 28 U.S.C.

§ 1441(a); see also 28 U.S.C. § 93(a)(1) (noting that Cook County is in the Eastern Division of the

United States District Court for the Northern District of Illinois).

          5.        Removal is proper under 28 U.S.C. § 1332 because the parties are of diverse

citizenship and the amount in controversy exceeds $75,000.

          6.        Plaintiff Nivea Lenoir is an individual who lives in Cook County, Illinois. (Compl.

¶ 14; see also Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016)

(“A natural person is a citizen of the state in which she is domiciled).)

          7.        Defendant LCE is a Michigan corporation with its principal place of business in

Detroit, Michigan. (Compl. ¶ 15; see also Altom, 823 F.3d at 420 (“A corporation is a citizen of

any state in which it is incorporated, and the state where it has its principal place of business.”).)

          8.        The amount in controversy exceeds $75,000. BIPA provides a private right of

action to any person aggrieved by a violation of the statute and allows for potential damages of

$1,000 for a negligent violation, $5,000 for a reckless violation, or actual damages, whichever is

greater. (740 ILCS 14/20.) In the complaint, plaintiff seeks to represent a class of “employees

who were required by Defendant to scan their fingerprints in Defendant’s biometric time clock

system in Illinois without their written consent” and notes that the class includes more than 40

members (Compl. ¶¶ 28, 30.) The class as proposed by plaintiff is potentially in excess of 1,500

individuals. Although LCE denies that plaintiff and the proposed class are entitled to any recovery,

the complaint demonstrates that plaintiff seeks over $75,000 in monetary damages.




08923-00001/10725719.3                                2
         Case: 1:19-cv-01575 Document #: 1 Filed: 03/05/19 Page 3 of 5 PageID #:3




          9.        Additionally, the allegations in plaintiff’s complaint sufficiently satisfy the

requirement that she have Article III standing in Federal Court.

          10.       Pursuant to Article III of the U.S. Constitution, federal jurisdiction is limited to

actual cases or controversies. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised

(May 24, 2016). To ensure that the case-or-controversy limitation is respected, the Supreme Court

has defined an “irreducible constitutional minimum of standing” that litigants who are seeking to

avail themselves of the federal courts must meet. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992). To meet those minimum requirements—that is, to have Article III standing to sue in

federal court—“a plaintiff must have ‘(1) suffered an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.’ ” Taylor v. McCament, 875 F. 3d 849, 853 (7th Cir. 2017) (quoting Spokeo, 136 S. Ct.

at 1547).

          11.       In the complaint, in addition to alleging other procedural violations, plaintiff alleges

that LCE “disclos[ed] or otherwise disseminat[ed] Plaintiff’s and the Class’s fingerprints to

Defendant’s time-keeping vendor without first obtaining their consent for that disclosure or

dissemination.” (Compl. ¶ 48.) Judges analyzing allegations similar to those alleged by plaintiff,

including Judges within this Court, have found that this allegation—dissemination of an

individual’s biometric information or identifier to a third-party without his or her knowledge and

consent—is an alleged violation of the right to privacy and therefore is sufficiently concrete to

constitute an injury in fact that supports Article III standing. See Dixon v. Washington and Jane

Smith Community, Beverly, et al., Case No. 17-C-8033, 2018 WL 2445292, at **9- 10 (N.D. Ill.

May 31, 2018 (J. Kennelly) (denying plaintiff’s motion to remand where plaintiff alleged

defendant disclosed her fingerprint scan to third-party because the “alleged violation of plaintiff’s




08923-00001/10725719.3                                 3
         Case: 1:19-cv-01575 Document #: 1 Filed: 03/05/19 Page 4 of 5 PageID #:4




right to privacy in her biometric data is a sufficiently concrete injury for Article III standing”);

Patel v. Facebook, Inc., 290 F. Supp. 3d 948, 954 (N.D. Cal. 2018) (alleged violation of BIPA

notice and consent provisions is a concrete injury in fact because it “infringes the very privacy

rights the Illinois legislature sought to protect by enacting BIPA”); Monroy v. Shutterfly, Inc., No.

16-C-10984, 2017 WL 4099846, at *8 n.5 (N.D. Ill. Sept. 15, 2017) (J. Gottschall) (plaintiff who

alleged invasion of privacy along with procedural BIPA violations alleged sufficient injury in fact

for standing purposes).

          12.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders are

attached to this notice. (See Exhibit 1 and 2 attached hereto.)

          13.       Pursuant to 28 U.S.C. § 1446(d), LCE shall promptly give plaintiff written

notification of this removal notice and file a copy of the notice with the clerk of the Circuit Court

of Cook County, Illinois.

Dated: March 5, 2019                                    Respectfully Submitted,

                                                        /s/ Lazar P. Raynal__________
                                                        Lazar P. Raynal
                                                        IL State Bar No. 6199215
                                                        Stephen A. Swedlow
                                                        IL State Bar No. 6234550
                                                        Kaitlin P. Sheehan
                                                        IL State Bar No. 6313971
                                                        QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP
                                                        191 N. Wacker Drive, Suite 2700
                                                        Chicago, IL 60606-1881
                                                        Telephone: (312) 705-7400
                                                        Fax: (312) 705-7401

                                                        Counsel for Little Caesar Enterprises, Inc.




08923-00001/10725719.3                              4
         Case: 1:19-cv-01575 Document #: 1 Filed: 03/05/19 Page 5 of 5 PageID #:5




                                  CERTIFICATE OF SERVICE

          The undersigned attorney for Little Caesar Enterprises, Inc. hereby certifies that on March

5, 2019 a true and correct copy of the foregoing was filed via the Court’s CM/ECF system, which

will automatically serve and send notification of such filing to all registered attorneys of record.



                                               /s/ Kaitlin P. Sheehan
                                               Kaitlin Sheehan
                                               Counsel for Little Caesar Enterprises, Inc.




08923-00001/10725719.3                             5
